Statements by the President
Ladies and gentlemen, I wish to make two statements. The second of these is made on behalf of the Conference of Presidents at its request.
The result of the referendum of 12 June 2008 in Ireland confronts the European Union with one of the most difficult challenges in its history. The Reform Treaty of Lisbon, born of the Constitutional Treaty which was drafted by a convention comprising Members of national parliaments and the European Parliament, meeting in public, serves to make the European Union more democratic, more effective and more transparent. It strengthens the European Parliament, gives national parliaments more responsibility for shaping EU policy, enables citizens of the European Union to present initiatives to the European institutions and guarantees the role of local government.
The Treaty of Lisbon is the response to public criticism of the shortcomings of the European Union. The Treaty brings the European Union closer to its people. There can be no doubt that the application of the Reform Treaty is absolutely imperative if the European Union is to defend its values and interests in the 21st century. Without the reforms made possible by the Treaty of Lisbon, the accession of other countries to the European Union is scarcely conceivable.
We call on the participants in the EU summit in Brussels this coming Thursday and Friday to take every appropriate step to implement the Reform Treaty. The ratification process must be continued without restriction. We urge the Irish Government, for its part, to propose ways in which we can work together to emerge from this difficult period in the political life of Europe.
The European Parliament will strive with all its might and with passionate commitment to meet these challenges. We expect the European Commission and the Governments of all Member States of the European Union to do likewise. We also expect them to involve the European Parliament fully in their efforts. Our goal remains the entry into force of the Treaty of Lisbon in time for the elections to the European Parliament in June 2009. With your agreement, I shall resolutely defend these principles before the European Council in Brussels on 19 and 20 June.
(Applause)
The debate will take place on Wednesday morning with the Council and the Commission. The intention is not to discuss the matter now. The debate on the preparation of the European Council meeting is on Wednesday morning, and that is the logical time to discuss the issue, when the heads of the Council and the Commission will be present.
We must conduct a highly structured debate, and I have presented you with my firmly held views on this issue. Another reason why I have done so now is that a former President of the European Parliament, Simone Veil, who will be presented with a distinguished award in Spain on Wednesday, has asked me personally to deliver the laudatio. I could not but accede to her request, and I wanted to ensure that you were aware of my personal views on the events in Ireland and on the challenges that face us.
The Conference of Presidents has asked me to make a statement on the Middle East. A 14-member delegation from our working group on the Middle East, headed by Veronique De Keyser and Annemie Neyts-Uyttebroeck, visited Israel and Palestine from 30 May to 2 June 2008. During its visit, the delegation assessed the practical implementation of the objectives that were publicly proclaimed in a joint statement by all parties to the Annapolis Conference six months ago as part of the effort to achieve a two-state solution by the end of this year. Among the main focal points were the strengthening of the security forces by the Palestinians themselves, the issue of the development of settlements, especially around Jerusalem, economic development, restricted freedom of movement in the West Bank and, lastly, the humanitarian situation in the Gaza Strip, which is cut off and subject to international sanctions.
The report, which the delegation adopted unanimously - and it was a representative cross-party delegation - was presented last week in the presence of the Commission and the Council, then transmitted to the Conference of Presidents, and it paints a depressing picture. While some encouraging advances have been made, these have been sectoral in scope and limited in their effects. The general sequence of events gives no grounds for optimism. As things stand, the ambitious Annapolis targets are scarcely achievable.
The delegation was unanimous in its view, which the Conference of Presidents endorsed, that the blockade of the Gaza Strip must be lifted, that controlled cross-border movement of persons and goods must be reinstated and that the violence must be curbed.
In the West Bank too, a new course must be pursued, in which the credibility of the Palestinian Authority is bolstered and the conditions for sustained economic development are systematically established. Israel's policy of constant division and geographical separation must be opposed. Like the US Administration, which expressed this view yesterday through Secretary of State Condoleezza Rice, we call for an end to the spread of settlements, particularly in East Jerusalem.
We believe that no one has the right to evade the obligations agreed in Annapolis. The Israelis and Palestinians committed themselves to negotiations in good faith and in a spirit of reconciliation. They must resume the rigorous pursuit of this path. They need to show the courage and strength to engage in political renewal. It is up to us Europeans to accompany and support our partners in this process. The European Parliament will exercise its responsibility with determination.
The European Union's relations with Israel and the Palestinian Authority must be developed in such a way as to promote the overall peace process. The Barcelona process - a union for the Mediterranean - could be an additional factor in the effort to foster peace. The European Parliament expects to be duly consulted in the framework of the European quest for peace in the Middle East.
While we are meeting here, the fishermen of the Gaza Strip are putting out to sea. Because of the blockade, environmental pollution is rife to an alarming degree. It is threatening the livelihood of the fishing crews, and they are protesting about it. They have been demonstrating for their right to catch fish, to earn their living and to live in freedom and peace. Our delegation promised to support the fishermen. On behalf of all of us, may I therefore convey to these fishermen the solidarity of the European Parliament.
Thank you, ladies and gentlemen, for listening to my own statement and this second statement which the Conference of Presidents asked me to make.